    Case: 1:20-cv-04699 Document #: 64 Filed: 09/11/20 Page 1 of 2 PageID #:1561


                   U.S. District Court for the Northern District Of Illinois
                                 Attorney Appearance Form


Case Title: In Re: TIKTOK, Inc., a                         Case Number: 20-cv-04699
            Consumer Privacy Litigation

An appearance is hereby filed by the undersigned as attorney for:
Gilda Avila (on behalf of minor A.R.); SEE ATTACHMENT
Attorney name (type or print): Shannon M. McNulty

Firm: Clifford Law Offices, P.C.

Street address: 120 N. LaSalle Street, Suite 3100

City/State/Zip: Chicago, IL 60602

Bar ID Number: 6281984                                     Telephone Number: 312-899-9090
(See item 3 in instructions)

Email Address: smm@cliffordlaw.com

Are you acting as lead counsel in this case?                                         Yes       ✔ No
Are you acting as local counsel in this case?                                   ✔ Yes              No

Are you a member of the court’s trial bar?                                      ✔ Yes              No

If this case reaches trial, will you act as the trial attorney?                 ✔ Yes              No

If this is a criminal case, check your status.                        Retained Counsel
                                                                      Appointed Counsel
                                                                      If appointed counsel are you
                                                                      a
                                                                          Federal Defender
                                              CJA Panel Attorney
______________________________________________________________________
In order to appear before this &ourt an attorney must either be a member in good standing of this &ourt’s
general bar or be granted leave to appear pro hac vice as provided for by local rules 83.12 through 83.14.
I declare under penalty of perjury that the foregoing is true and correct. Under 28 8.6.&§1746, this
statement under perjury has the same force and effect as a sworn statement made under oath.

Executed on September 11, 2020

Attorney signature:            S/ Shannon M. McNulty
                               (Use electronic signature if the appearance form is filed electronically.)
                                                                                               Revised 8/1/2015
    Case: 1:20-cv-04699 Document #: 64 Filed: 09/11/20 Page 2 of 2 PageID #:1562



An appearance is hereby filed by the undersigned as attorney for:

Mikhaila Woodall on behalf of minors C.W. and I.W.

Misty Hong

Meghan Smith

Laurel Slothower on behalf of minor A.S.

Lynn Pavalon on behalf of minor R.P.

Cherise Slate on behalf of minor P.S.

Brenda Washington on behalf of minor M.W.
